Name: Commission Regulation (EC) NoÃ 1237/2005 of 29 July 2005 establishing the standard import values for determining the entry price of certain fruit and vegetables
 Type: Regulation
 Subject Matter: plant product;  prices
 Date Published: nan

 30.7.2005 EN Official Journal of the European Union L 200/20 COMMISSION REGULATION (EC) No 1237/2005 of 29 July 2005 establishing the standard import values for determining the entry price of certain fruit and vegetables THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 3223/94 of 21 December 1994 on detailed rules for the application of the import arrangements for fruit and vegetables (1), and in particular Article 4(1) thereof, Whereas: (1) Regulation (EC) No 3223/94 lays down, pursuant to the outcome of the Uruguay Round multilateral trade negotiations, the criteria whereby the Commission fixes the standard values for imports from third countries, in respect of the products and periods stipulated in the Annex thereto. (2) In compliance with the above criteria, the standard import values must be fixed at the levels set out in the Annex to this Regulation, HAS ADOPTED THIS REGULATION: Article 1 The standard import values referred to in Article 4 of Regulation (EC) No 3223/94 shall be fixed as indicated in the Annex hereto. Article 2 This Regulation shall enter into force on 30 July 2005. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 29 July 2005. For the Commission J. M. SILVA RODRÃ GUEZ Director-General for Agriculture and Rural Development (1) OJ L 337, 24.12.1994, p. 66. Regulation as last amended by Regulation (EC) No 1947/2002 (OJ L 299, 1.11.2002, p. 17). ANNEX to Commission Regulation of 29 July 2005 establishing the standard import values for determining the entry price of certain fruit and vegetables (EUR/100 kg) CN code Third country code (1) Standard import value 0702 00 00 052 71,8 096 21,9 999 46,9 0707 00 05 052 61,9 999 61,9 0709 90 70 052 75,7 999 75,7 0805 50 10 388 72,5 508 58,8 524 69,1 528 72,2 999 68,2 0806 10 10 052 111,3 204 80,3 220 126,8 334 91,2 624 162,7 999 114,5 0808 10 80 388 92,3 400 101,0 508 69,1 512 63,3 528 88,5 720 73,3 804 85,4 999 81,8 0808 20 50 052 125,8 388 63,0 512 47,0 528 35,6 999 67,9 0809 10 00 052 141,4 999 141,4 0809 20 95 052 280,0 400 336,4 999 308,2 0809 30 10, 0809 30 90 052 109,8 999 109,8 0809 40 05 624 87,6 999 87,6 (1) Country nomenclature as fixed by Commission Regulation (EC) No 750/2005 (OJ L 126, 19.5.2005, p. 12). Code 999 stands for of other origin.